DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the frame" in 6.  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, lines 2-3, the limitation “about 95% to 100%” is vague and indefinite.  What does about mean in this context?  Is the limit outside this range do to this modifier?  Is 90% “about” 95%?  What structure is being claimed?
What is the relationship between the “a first stator section” in claim 3, line 2 and the “a first plurality of stator section” introduced in claim 1, line 4? 
Claim 3 recites the limitation "the first plurality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “a second stator section” in claim 4, line 2 and the “a second plurality of stator section” introduced in claim 1, line 4? 
Claim 4 recites the limitation "the second plurality" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102a1 as being anticipated by Toshiaki, JPH05213544 (attached machine translation used for interpretation).

    PNG
    media_image1.png
    528
    325
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    501
    252
    media_image2.png
    Greyscale

Regarding claim 1, Toshiaki discloses a method of assembling and testing a linear propulsion (10) system, the method comprising: providing a track (11A,B), a vehicle (14), a mover (15A,B), and a dual inverter system (31), the track (11A,B) including a first plurality of stator sections (12A1, 12B1, 12A3, 12B3, 12A5, 12B5) and a second plurality of stator sections (12A1, 12B2, 12A4, 12B4, 12A6, 12B6) , the second plurality (as described above) interleaved (see fig 4) between the first plurality (as described above), each stator section (as described above) including a frame (iron core of the coils of each second and the track 11A,B) and a plurality of coils (six coils per section – see fig 3) functionally mounted to the frame (see fig 9), each stator section (as described above) having an activated state and a deactivated state (see abstract), the mover (15A,B) mounted on the vehicle (14) and disposed adjacent to the track (11A,B), the mover (15A,B) including a plurality of magnets (here at least two), the dual inverter system (31) operably connected to each of the stator sections (as described above), the dual inverter system (31) including a controller (40) and first and second multi-phase inverters (34,35) that share input hardware (see fig 2) operably connected to each of the first and second multi-phase inverters (34,35), the first inverter (34) operably connected to the first plurality of stator sections (as described above), the second inverter (35) operably connected to the second plurality of stator sections (as described above); sharing input hardware (32,33,36) by the first and second multi-phase inverters (34,35); receiving, by the first multi-phase inverter (34), power input from the common input hardware (as described above); receiving, by the second multi-phase inverter (35), power input from the common input hardware (as described above); sequencing, by the controller (40), the activation and deactivation signals to the first and second multi-phase inverters (34,35) to activate a first stator section (34) of the first plurality of stator sections (as described above) followed by activating a second stator section (as described above) of the second plurality of stator sections (as described above), the second stator section (as described above) sequentially adjacent to the first stator section (as described above) and generating a propulsion force on the vehicle (14) in a direction along the track (11A,B) when the first and second stator sections (as described above) are activated.
Regarding claim 2, as best understood, Toshiaki discloses the method of claim 1, wherein, during propulsion of the car (14) in a segment, the hardware utilization of the input hardware (fig 2) is in the range of about 95% to 100%.
Regarding claim 3, Toshiaki discloses the method of claim 1, wherein, when power is received from the first multi-phase inverter (34), a first stator section (12A1, 12B1) of the first plurality (as described) is activated but none of the second plurality of stators sections (as described above) is activated.
Regarding claim 4, Toshiaki discloses the method of claim 1, wherein, when power is received from the second multi-phase inverter (35), a second stator section (12A2, 12B2) of the second plurality (as described above) is activated but none of the first plurality of stator sections (as described above) is activated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654